DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
The amendment filed 5/13/2022 has been entered. Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over NTT DOCOMO “Maintenance for carrier aggregation and bandwidth parts” R1-1809144 (hereinafter NTT) in view of WO 2021/063872 (hereinafter Ericsson) and US 2016/0150508 (hereinafter Golitschek Edler von Elbwart).
Regarding claims 1, 11 and 20, NTT teaches a system, device and method comprising: receiving, by a wireless device, configuration parameters of a bandwidth part comprising resource block (RB) sets (Section 12 Bandwidth part operation: details BWP is defined by a location and a number of PRBs); and transmitting a signal via an uplink resource based on an index of a CCE of the one or more CCEs of the first subset (2.3: details PUCCH resource is allocated, as transmitting a signal via an uplink resource; starting CCE index and number of CCEs, as based on and index of an index of CCE).  
NTT does not explicitly teach wherein: control channel elements (CCEs) are across the RB sets; and each RB set of the RB sets comprises a subset, of the CCEs, that are indexed starting from a same initial value; receiving a control information via one or more CCEs of a first subset, of the CCEs, within a first RB set of the RB sets; wherein the index is determined based on the first subset being indexed starting from the same initial value. 
However, Ericsson teaches wherein: control channel elements (CCEs) are across the RB sets (FIG. 6: details CCEs at multiple of RBs); and receiving a control information via one or more CCEs of a first subset, of the CCEs, within a first RB set of the RB sets (FIG. 18, 1804; page 49, line 33: details wireless device monitors the subset of CCEs determined in step 1802; use information obtained from the control channel when performing an operation). 
Therefore, it would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified NTT to incorporate the teachings of Ericsson and include CCEs are across the RB sets; receiving a control information via one or more CCEs of a first subset, of the CCEs, within a first RB set of the RB sets of Ericsson with NTT.  Doing so would allow maximizing number of CCEs (Ericsson, at page 14, line 22).
Moreover, Golitschek Edler von Elbwart teaches each RB set of the RB sets comprises a subset, of the CCEs, that are indexed starting from a same initial value ([0154][0160][0166]: details ECCE from the same PRB are aggregated, as each RB set comprise a subset of CCEs; “p” refers to the EPDCCH-PRB set index starting with p=0… ECCE(s) index is given by the value “Yp,k” obtained by an algorithm starting from on an initial value Yp,-1, as from a same initial value); wherein the index is determined based on the first subset being indexed starting from the same initial value ([0154][0160][0166]: details ECCE from the same PRB are aggregated, as each RB set comprise a subset of CCEs; “p” refers to the EPDCCH-PRB set index starting with p=0… ECCE(s) index is given by the value “Yp,k” obtained by an algorithm starting from on an initial value Yp,-1, as from a same initial value).
Therefore, it would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified NTT to incorporate the teachings of Golitschek Edler von Elbwart and include each RB set of the RB sets comprises a subset, of the CCEs, that are indexed starting from a same initial value; wherein the index is determined based on the first subset being indexed starting from the same initial value of Golitschek Edler von Elbwart with NTT.  Doing so would allow efficient usage (Golitschek Edler von Elbwart, at [0200]).

Regarding claims 2 and 12, NTT does not explicitly teach wherein the same initial value is zero.
Ericsson teaches wherein the same initial value is zero (FIG. 6: details Point A CRB Index 0, as initial value is zero).
Therefore, it would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified NTT to incorporate the teachings of Ericsson and include wherein the same initial value is zero of Ericsson with NTT.  Doing so would allow maximizing number of CCEs (Ericsson, at page 14, line 22).

Regarding claims 3 and 13, NTT teaches wherein the configuration parameters indicate that a control resource set of the bandwidth part comprises the CCEs (2.3: details NCCE,p is the number of CCEs in control resource set p).

Regarding claims 4 and 14, NTT does not explicitly teach wherein the configuration parameters further indicate that a frequency domain resource allocation pattern of the control resource set is replicated for each RB set of the RB sets of the bandwidth part, and wherein physical radio resources of the CCEs of the control resource set are mapped to each RB set. 
However, Ericsson teaches wherein the configuration parameters further indicate that a frequency domain resource allocation pattern of the control resource set is replicated for each RB set of the RB sets of the bandwidth part (FIG. 6: details Frequency domain monitoring occasion 0, 1, 2, and 3, as replicated), and wherein physical radio resources of the CCEs of the control resource set are mapped to each RB set (Page 4, lines 25-29: details frequencyDomainREsources: bitmap indicating which groups of 6 contiguous PRBs, RB groups, also referred to CCEs are allocated within a bandwidth part). 
Therefore, it would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified NTT to incorporate the teachings of Ericsson and include wherein the configuration parameters further indicate that a frequency domain resource allocation pattern of the control resource set is replicated for each RB set of the RB sets of the bandwidth part, and wherein physical radio resources of the CCEs of the control resource set are mapped to each RB set of Ericsson with NTT.  Doing so would allow maximizing number of CCEs (Ericsson, at page 14, line 22).

Regarding claim 5, NTT teaches wherein the uplink resource is determined further based on a total number of the first subset of the CCEs, within the first RB set, associated with the control resource set (2.3: details PUCCH resource with index is determined based on NCCE,p is the number of CCEs in control resource set p).  

Regarding claims 6 and 15, NTT teaches wherein the configuration parameters indicate one or more RB sets comprising the first RB set, from the RB sets of the bandwidth part, for a search space associated with the control resource set (2.2: details determine monitoring occasion based on configuration of CORESET and search space).  

Regarding claims 7 and 16, NTT does not explicitly teach wherein the search space comprises the one or more CCEs of the first subset of the CCEs associated with the control resource set within the first RB set.
However, Ericsson teaches wherein the search space comprises the one or more CCEs of the first subset of the CCEs associated with the control resource set within the first RB set (Page 8, lines 23-25: details UE made aware of guards and BWP; when the gNB transmit PDCCH in a search space, it will do so on the reduced number of CCEs).  
Therefore, it would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified NTT to incorporate the teachings of Ericsson and include wherein the search space comprises the one or more CCEs of the first subset of the CCEs associated with the control resource set within the first RB set of Ericsson with NTT.  Doing so would allow maximizing number of CCEs (Ericsson, at page 14, line 22).

Regarding claim 8 and 17, NTT does not explicitly teach wherein the search space, associated with the control resource set, is configured with one or more monitoring frequency location indications, each frequency location indication corresponding to a respective RB set of the RB sets of the bandwidth part.  
However, Ericsson teaches wherein the search space, associated with the control resource set, is configured with one or more monitoring frequency location indications, each frequency location indication corresponding to a respective RB set of the RB sets of the bandwidth part (Page 8, lines 27-30: details search space is configured with multiple frequency domain monitoring locations where each monitoring location is configured by a frequency translation of the CCEs defined in the associated CORESET through a frequency offset that is an integer multiple of CCEs).  
Therefore, it would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified NTT to incorporate the teachings of Ericsson and include wherein the search space, associated with the control resource set, is configured with one or more monitoring frequency location indications, each frequency location indication corresponding to a respective RB set of the RB sets of the bandwidth part of Ericsson with NTT.  Doing so would allow maximizing number of CCEs (Ericsson, at page 14, line 22).

Regarding claim 9 and 18, NTT teaches wherein the uplink resource is determined based on: a physical uplink control channel (PUCCH) resource index indicated by the control information (2.3: details PUCCH resource index calculated from CCE index as well as PUCCH resource indicator field); and a PUCCH resource index offset determined based on the index of the CCE (2.3: details PUCCH resource indicator field, as offset; the last DCI for PUCCH resource indicator and starting CCE index determinations should be the same).  

Regarding claim 10 and 19, NTT teaches wherein the CCE is a starting CCE of the one or more CCEs (2.3: details CCEs).  

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasper Kwoh whose telephone number is (408)918-7644. The examiner can normally be reached Tuesday through Friday, 10am to 4pm Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.K./Patent Examiner, Art Unit 2415                                                                                                                                                                                                        
/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415